Citation Nr: 1013538	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO. 07-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
sinusitis.

2. Entitlement to service connection for allergic 
conjunctivitis of the left eye.

3. Entitlement to service connection for dry eye symptoms.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for low back pain.

6. Entitlement to service connection for dry skin.

7. Entitlement to service connection for an upper respiratory 
condition, including as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service with the Army National Guard 
from June 1988 through October 1988, and from June 2004 to 
November 2005. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at a personal 
hearing at the RO on November 6, 2009.  A transcript of the 
hearing is included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
bilateral hearing loss, dry skin, low back pain, allergic 
conjunctivitis of the left eye, dry eye, and an upper 
respiratory condition. He is also seeking a compensable 
initial evaluation for his service-connected sinusitis. These 
claims require additional development prior to final 
adjudication.

Service Connection - Examinations

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008). Under 38 C.F.R. § 3.159(c)(4), VA has a duty to 
assist the Veteran by obtaining a medical examination or 
opinion base upon a review of the evidence of record if it is 
necessary to decide the claim. In this case, the RO deemed 
such examination necessary for each service connection claim, 
but failed to obtain adequate examinations based upon a 
review of the evidence of record. For this reason and the 
reasons more particularly described, below, these issues must 
be remanded.

The Veteran's January 2006 VA audiological examination report 
shows that he has a current diagnosis of bilateral hearing 
loss. The Veteran reported that his hearing loss began in the 
1990's, worsening over time, especially during is 2004-2005 
service in Iraq. The RO denied this claim on the basis that 
the Veteran's disability preexisted his active service and 
was not aggravated during his Iraq tour. The basis for this 
opinion, however, is unclear, since the VA examiner was 
unable to render any nexus opinion without the benefit of the 
claims file. The examiner could not assert an opinion, 
because she did not have the requisite information and 
because, has is noted in the report, no such opinion was 
requested. This matter must, therefore, be remanded for an 
addendum to the January 2006 report, which includes a medical 
nexus opinion based upon a review of the claims folder.

The January 2006 General Medical examination confirms that 
the Veteran has current symptoms related to a "history of 
low back injury from lifting with mechanical pain," a 
"history of dry skin with mild macular skin rash in the 
back," and a chronic cough. With regard to the low back pain 
and dry skin, no confirmed diagnosis was requested, nor was a 
nexus opinion obtained, despite evidence in the reserve 
service treatment records showing complaints in service 
related to back pain and sworn hearing testimony regarding 
the onset of a skin rash in Iraq in 2005. As for the 
respiratory condition, the examiner did suggest that "it is 
possible that [the Veteran's] exposure to the brick factory 
in Iraq caused his problem," but there was no indication as 
to whether the causal connection is as likely as not, 
especially considering the interplay of the Veteran's smoking 
habit, which is also noted in the report. There is also no 
evidence that this examiner had access to the claims folder. 
Thus, this examination report is also inadequate and requires 
a remand for an addendum.

As to the Veteran's claims for dry eye and allergic 
conjunctivitis of the left eye, he was afforded a VA eye 
examination in March 2006. There is likewise no evidence in 
this report that the examiner had the benefit of a review of 
the claims folder, which includes service treatment records 
showing treatment for eye irritation during the Veteran' Iraq 
tour. The eye examiner also does not appear to have been 
requested to render a nexus opinion. Finally, the examiner 
clearly stated that the Veteran needed an evaluation by a 
retina specialist for the diagnosis of choroidopathy, which 
"may be related to a remote history of posterior uveitis 
while he was in the Gulf War." There is no evidence to show 
that the follow up examination was ever offered to the 
Veteran.

Because the examinations for each of the claimed disabilities 
was clearly inadequate due to unavailability of the claims 
folder, and the lack of a request for nexus opinions, the 
Board finds that each of these issues must be remanded for 
additional development.

Sinusitis - Examination

The Veteran is also seeking to establish a compensable rating 
for his service-connected sinusitis. A review of the record 
reveals that at the time of the June 2008 RO examination, the 
RO indicated that an updated sinusitis examination is 
warranted in order to examine the current severity of this 
disability. An examination was apparently scheduled in July 
2008, but the Veteran failed to appear. At his November 2009 
Travel Board Hearing, the Veteran confirmed that on the day 
of the examination his son fractured his arm and he was 
unable to appear. The Veteran attempted to contact the 
automated rescheduling system by phone, but was unable to get 
through. See Travel Board hearing transcript at page 4. Thus, 
he missed the examination due to a medical emergency and 
attempted to reschedule, but through no fault of his own was 
unable to. The Board finds this a clearly reasonable excuse 
and is remanding this matter so that the Veteran's sinusitis 
examination can be rescheduled.

Records

Under 38 C.F.R. § 3.159(c)(2), VA is required to assist the 
Veteran by obtaining all relevant treatment records from VA 
treatment facilities and associate them with the claims 
folder. Records from the VA facility in Nashville dating 
between January 2006 and March 2007 are in the claims folder. 
At the November 2009 hearing, the Veteran suggested the 
possibility that not all treatment records are in the claims 
folder. See Travel Board hearing transcript at page 18. Thus, 
on remand, the RO should make sure that the complete 
treatment records from the Nashville VA treatment facility 
are associated with the claims folder.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(2), by 
obtaining and associating with the claims 
folder all non-duplicative, relevant, 
treatment records from the VA healthcare 
facility in Nashville. 

2. Obtain an addendum to the January 2006 
VA audiological examination, based upon a 
review of the complete claims folder. The 
examiner should provide an opinion as to 
whether the Veteran's bilateral hearing 
loss existed prior to his active service 
and, if it did, whether it increased in 
severity (not due to the natural progress 
of the disease) as a result of noise 
exposure or any other event of service. 

If the hearing loss is not found to have 
preexisted service, then the opinion 
should answer the following question: is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's bilateral hearing loss was 
caused by noise exposure or any other 
event of service? 

3. Obtain an addendum to the January 2006 
General Medical Examination that is based 
upon a review of the complete claims 
folder, and which addresses each of the 
following matters:

The addendum should clarify the current 
nature of the Veteran's "history of low 
back injury." If a current disability is 
diagnosed, then the examiner should 
address the following question: is it more 
likely than not (i.e., probability greater 
than 50 percent)), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
back disability was initially manifested 
as a result of an in-service incurrence?

The addendum should address the following 
question related to the Veteran's dry skin 
with macular skin rash: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's skin 
disability initially manifested as a 
result of an in-service incurrence, 
including during the Veteran's tour in 
Kuwait and Iraq?

The addendum should clarify the statement 
related to the idea that "it is 
possible" that the Veteran's exposure to 
the brick factory in Iraq caused his 
chronic cough and answer the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
chronic cough was initially manifested as 
a result of an in-service incurrence, 
including exposure to the brick factory or 
other elements during his tour in Iraq?

4. Obtain an addendum to the March 2006 VA 
eye examination that is based upon a 
review of the claims folder and that 
follows all necessary testing, including 
by any retina specialist. The examiner 
should answer the following question: is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's eye disability(ies), including 
dry eye and/or allergic conjunctivitis, 
and/or choroidopathy initially manifested 
as a result of an in-service incurrence, 
including exposure to the brick factory or 
other elements during his tour in Iraq?

5. Afford the Veteran a new VA examination 
to determine the current severity of his 
service-connected sinusitis. Conduct all 
necessary testing and report on all 
relevant symptoms related to sinusitis, 
which would enlighten the Board as to the 
current severity of the disability.

6. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


